Ủy Ban Phụ Trách Cơ Hội Việc Làm Công Bằng (EEOC)
và
Vụ Dân Quyền của Bộ Tư Pháp, Văn Phòng Luật Sư Đặc Biệt Về Bất Công Trong
Việc Làm Có Liên Quan Đến Di Trú (OSC)
Quý Vị Có Biết Cần Phải Đến Đâu Không?
Có một số điều luật liên bang bảo vệ những người làm công và người đi xin việc khỏi sự phân biệt đối xử trong việc làm.
Những điều luật này được thực thi bởi các cơ quan liên bang điều tra phân biệt đối xử.
Mọi người thường không biết tìm sự giúp đỡ ở đâu khi họ tin rằng họ là nạn nhân của
sự phân biệt đối xử bởi vì, các cơ quan khác nhau sẽ tham gia điều tra phụ thuộc vào loại phân biệt đối xử hoặc quy mô của
người sử dụng lao động. Tài liệu này sẽ giúp quý vị hiểu được cần liên hệ cơ quan nào nếu quý vị cho rằng mình là nạn nhân
của sự phân biệt đối xử.

Phân Biệt Đối Xử dựa trên Nguồn Gốc Quốc Gia
Phân biệt đối xử trong việc làm dựa trên nguồn gốc quốc gia là gì?
Nói chung, đây là trường hợp khi người sử dụng lao động đối xử với quý vị khác biệt dựa trên quốc gia nơi quý vị được
sinh ra hoặc tổ tiên (thực tế hoặc cảm nhận được), dân tộc, hoặc trong một số trường hợp, dựa trên giọng nói hoặc khả
năng nói tiếng Anh của quý vị.
Một ví dụ về phân biệt đối xử dựa trên nguồn gốc quốc gia là khi người sử dụng lao động chỉ thuê những người lao động
là người nói tiếng Anh bản xứ bất kể giọng nói có ảnh hưởng đến hiệu suất làm việc hay không.
Tôi cần liên hệ cơ quan nào nếu tôi muốn nộp đơn cáo buộc một sự phân biệt đối xử dựa trên nguồn gốc quốc gia?
Nếu người sử dụng lao động của quý vị có ít nhất 15 lao động trong toàn công ty (không chỉ ở địa phương nơi quý vị
làm việc), quý vị nên nộp đơn cáo buộc đến EEOC. Quý vị có thể gọi số 1‐800‐669‐4000 hoặc vào trang web trực tuyến
www.eeoc.gov/field để tìm văn phòng tại địa phương của quý vị.
Nếu người sử dụng lao động có từ 4 đến 14 lao động trong toàn công ty, quý vị nên nộp đơn cáo buộc đến OSC. Quý vị có
thể gọi đến đường dây nóng của OSC theo số 1‐800‐255‐7688 để hỏi về quyền lợi của quý vị, hoặc ghé thăm trang web
của OSC tại: www.justice.gov/crt/about/osc

Phân Biệt Đối Xử Dựa Trên Tình Trạng Công Dân
Phân biệt đối xử trong việc làm dựa trên tình trạng công dân là gì?
Đây là trường hợp người sử dụng lao động đối xử với quý vị khác biệt do quý vị là, hoặc không phải là, một công dân Hoa
Kỳ, hoặc bởi vì quý vị thuộc một tầng lớp dân nhập cư nào đó.
Một ví dụ về phân biệt đối xử dựa trên tình trạng công dân là khi người sử dụng lao động chỉ muốn thuê những người có
visa H1‐B.
Tôi cần liên hệ cơ quan nào nếu tôi muốn nộp đơn cáo buộc một sự phân biệt đối xử dựa trên tình trạng công dân?
Nếu người sử dụng lao động có ít nhất 4 lao động trong toàn công ty, quý vị nên nộp đơn cáo buộc đến OSC. Quý vị có thể
gọi đến đường dây nóng của OSC theo số 1‐800‐255‐7688 để hỏi về quyền lợi của quý vị, hoặc ghé thăm trang web của
OSC tại: www.justice.gov/crt/about/osc

Vietnamese

Phân Biệt Đối Xử Dựa Trên Lạm Dụng Giấy Tờ Trong Mẫu I‐9 Hoặc “E‐Verify” (Xác Minh
Điện Tử)
Lạm dụng giấy tờ là gì?
Lạm dụng giấy tờ là trường hợp một người sử dụng lao động, khi xác minh tình trạng đủ điều kiện làm việc, yêu cầu nhiều
hơn hoặc các loại giấy tờ khác với yêu cầu của luật liên bang, bác bỏ những giấy tờ hợp lệ, hoặc yêu cầu những loại giấy tờ
đặc biệt dựa trên tình trạng công dân hoặc nguồn gốc quốc gia của người lao động. Lạm dụng giấy tờ có thể xảy ra khi
người sử dụng lao động của quý vị phân biệt đối xử với quý vị khi sử dụng Xác Minh Điện Tử.
Một ví dụ về lạm dụng giấy tờ là trường hợp nếu quý vị xuất trình một giấy phép lái xe hoặc thẻ An Sinh Xã Hội khi được
tuyển dụng, nhưng người sử dụng lao động lại yêu cầu được xem thêm Thẻ Thường Trú Nhân (thẻ xanh) của quý vị.
Tôi cần liên hệ cơ quan nào nếu tôi muốn nộp đơn cáo buộc một sự phân biệt đối xử dựa trên sự lạm dụng giấy tờ?
Nếu người sử dụng lao động của quý vị có ít nhất 4 lao động trong toàn công ty, quý vị nên nộp đơn cáo buộc đến OSC.
Quý vị có thể gọi đến đường dây nóng của OSC theo số 1‐800‐255‐7688 để hỏi về quyền lợi của quý vị, hoặc ghé thăm
trang web của OSC tại: www.justice.gov/crt/about/osc

Quý Vị Có Thêm Sự Bảo Vệ!
Theo luật liên bang, quý vị cũng được bảo vệ khỏi sự phân biệt đối xử trong việc làm dựa trên chủng tộc, màu da, giới tính,
tình trạng khuyết tật, tôn giáo, độ tuổi (ngoài 40 tuổi), thông tin di truyền (bao gồm bệnh sử của gia đình).
Nếu người sử dụng lao động của quý vị có ít nhất 15 lao động1 trong toàn công ty (không chỉ ở địa phương nơi quý vị làm
việc), quý vị nên nộp đơn cáo buộc đến EEOC. Quý vị có thể gọi số 1‐800‐669‐4000 hoặc vào trang web trực tuyến
www.eeoc.gov/field để tìm văn phòng tại địa phương của quý vị.
Một số tiểu bang cũng có luật bảo vệ người đi xin việc và nhân viên chống lại sự phân biệt đối xử dựa trên chủng tộc, màu da,
giới tính, tình trạng khuyết tật, tôn giáo, độ tuổi (trên và dưới 40 tuổi), xu hướng tính dục, tình trạng công dân, nguồn
gốc quốc gia, tình trạng gia đình, trong số những căn cứ khác. Các luật này cũng áp dụng với những người sử dụng lao
động có ít hơn 15 lao động.
Ở một số nơi, quý vị có thể liên lạc 311 để biết thêm thông tin về nhân quyền tại địa phương của quý vị hoặc các cơ quan thực
hành việc làm công bằng thực thi các điều luật chống phân biệt đối xử. Quý vị cũng có thể tìm kiếm trực tuyến thông tin về
các cơ quan này.

Thời Hạn
Nếu quý vị nghĩ rằng mình là nạn nhân của sự phân biệt đối xử trong việc làm, điều quan trọng là quý vị cần yêu cầu giúp đỡ
ngay lập tức bởi vì có một khoảng thời gian hạn chế để nộp đơn. Một số điều luật yêu cầu quý vị nộp đơn trong vòng 180
ngày, và quý vị sẽ mất quyền lợi nếu quý vị chờ đợi!
Để biết thêm các quyền về việc làm của mình, quý vị có thể gọi cho đường dây nóng của OSC tại số 1‐800‐255‐7688. Đường
dây nóng hoạt động từ 9 giờ sáng đến 5 giờ chiều, giờ Miền Đông, từ Thứ Hai đến Thứ Sáu, và quý vị sẽ nhận được trợ giúp
ngay lập tức. Cuộc gọi của quý vị có thể là vô danh nếu quý vị chọn. Phiên dịch ngôn ngữ cũng có sẵn.
Quý vị cũng có thể gọi EEOC theo số 1‐800‐669‐4000. Số điện thoại này hoạt động từ 7 giờ sáng đến 8 giờ tối, giờ Miền
Đông, từ Thứ Hai đến Thứ Sáu. Phiên dịch ngôn ngữ cũng có sẵn.
Nếu quý vị không chắc chắn sẽ gọi cho cơ quan nào, xin vui lòng gọi số điện thoại nêu trên và chúng tôi đảm bảo sẽ chuyển
cuộc gọi của quý vị tới cơ quan thích hợp để trợ giúp.
1Đối với phân biệt đối xử theo độ tuổi, người sử dụng lao động của quý vị phải có ít nhất 20 lao động trong toàn công ty.

